 AIRPORT EXPRESS, INC.Airport Express, Inc. and Auto Truck Drivers UnionLocal No. 85, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 20-CA-13673 and 20-RC-14501November 30. 1978DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS PENELLO. MURPHY. AND TRUESDALEOn October 11, 1978, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Airport Express, Inc.,San Francisco, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.[Direction of Second Election and Excelsior foot-note omitted from publication.]IThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc.. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.. 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASESTANLEY GILBERT. Administrative Law Judge: Basedupon a charge filed on February 21, 1978, as amended onMarch 30, 1978, by Auto Truck Drivers Union Local No.85, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereinafter re-ferred to as the Union, the complaint in Case 20-CA-13673 was issued on April 7, 1978. The complaint allegesthat Airport Express, Inc., referred to herein as the Re-spondent and the Company (or as the Employer in Case20-RC-14501), violated Section 8(a)(1) of the Act by state-ments made by J. G. van Heuven (Respondent's presi-dent) to its employees. Respondent, by its answer, deniesthat it committed the unfair labor practices alleged.On February 10, 1978, the Regional Director for Region20 issued her Report on Objections filed by the Union (Pe-titioner) to the election conducted in Case 20-RC-14501on January 16. 1978, and an Order that a hearing be heldto resolve the issues raised by four of the five objectionsfiled. On April 7, 1978, said Regional Director issued anOrder consolidating the CA and RC cases for the purposeof a hearing.Pursuant to notice, a hearing was held in San Francisco,California, on June 22, 23, and 26, 1978, before me, dulydesignated as Administrative Law Judge. Appearanceswere entered on behalf of the General Counsel, the Union(Charging Party-Petitioner), and on behalf of the Company(Respondent-Employer). Briefs were received from theGeneral Counsel and the Company on August 14, 1978.No brief was received from the Union.Upon the entire record in this proceeding and my obser-vation of the witnesses as they testified, I make the follow-ing:FINDINGS OF FACTI THE BUSINESS OF RESPONDENT-EMPLOYERAt all times material herein, Respondent, a Californiacorporation with a place of business located at 206 UtahStreet, South San Francisco, California, has been engagedin the transport of goods, materials, and supplies by truck.During the past calendar year, Respondent, in the courseand conduct of its business operations, performed servicesvalued in excess of $50,000 for customers located withinthe State of California, each of which during the same timeperiod, in the course and conduct of its business operationsin California, made sales valued in excess of $500,000 di-rectly to customers located outside the State of California.Respondent is, and has been at all times material herein,an employer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.II TlHE LABOR ORGANIZATION INVOLVED HEREINThe Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.il. THE UNFAIR LABOR PRACTICES ALLEGEDA. The Bargaining Unit InvolvedRespondent admits the following allegation in the com-plaint:All full-time and regularly scheduled part-time drivers,dispatchers, and clerical employees employed by Re-543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent at its 206 Utah Street, South San Francisco,California facility; excluding all other employees,guards and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.Although Respondent, by its answer, denies the allega-tion in the complaint that the Union "since on or aboutOctober 15, 1977, has been the exclusive representative ofthe employees" in the above-described unit, in its brief Re-spondent made the following statement:The record apparently reflects that the Union had val-id authorization cards from a majority of the employ-ees [in the aforesaid bargaining unit] since October 15,with the exception of the approximate 7 days betweenNovember 24 and December 1.In view of the above-quoted concession by Respondent,it appears that no purpose would be served in setting forththe evidence supporting the Union's majority status. Sincethe time material herein (the commencement of the unfairlabor practices litigated herein) did not begin until approxi-mately the third week in December 1977, the hiatus of "theapproximate 7 days between November 24 and DecemberI," if it did exist, is of no consequence.In view of the above concession and the fact that therecord supports it,' I find that during all times materialherein the Union has had valid authorization cards from amajority of the employees in the above-described bargain-ing unit.On October 31, 1977, the Union filed a petition for acertification election among the employees in the aforesaidunit and thereafter the parties entered into a Stipulation forCertification Upon Consent Election, which set January16, 1978, as the date for the election. The tally of the votesdiscloses that the Union lost the election (5 for and 12against).2B. The Issues in Case 20-CA-13673The allegations of Respondent's violations of the Act(Section 8(a)(1)), set forth in paragraph VI of the com-plaint, are as follows:(a) On an unknown date in late November 1977, Re-spondent, by J. G. van Heuven, at Respondent's premises,threatened employees that Respondent would close itsbusiness if its employees voted for or otherwise supportedthe Union as their collective-bargaining representative.(b) On unknown dates in late November 1977, and lateDecember 1977, and on or about January 13, 1978, Re-spondent, by J. G. van Heuven, at Respondent's premises,pointed out to employees the futulity of supporting theUnion by telling them that Respondent would not negoti-ate a contract with the Union.(c) On an unknown date in late December 1977, Re-spondent, by J. G. van Heuven, at Respondent's premises,INo purpose would be served in determining whether the record supportsRespondent's claim with respect to the hiatus.Further details as to the facts and issues in Case 20-RC-14501 are setfonth hereinbelow (after the disposition of the issues in Case 20-CA-13673).promised employees a pay raise in order to discourage theirsupport for or activities on behalf of the Union.(d) On an unknown date in late December 1977, Re-spondent, by J. G. van Heuven, at Respondent's premises,threatened to lay off employees if they voted for or other-wise supported the Union.(e) On an unknown date in mid-December 1977, and onor about January 13, 1978, Respondent, by J. G. van Heu-ven, at Respondent's premises, offered to negotiate with itsemployees individually or in a group in order to discouragethem from voting for or otherwise supporting the Union.In his brief, General Counsel "concedes that the evi-dence adduced at the hearing does not support allegationVI(e) of the complaint." Inasmuch as I concur in GeneralCounsel's quoted appraisal of the record, the issue withrespect to this allegation will not be considered. Since Re-spondent denied the above allegations, the issues arewhether there is credited testimony which supports saidallegations (except VI(e) which, as above indicated, neednot be considered).C. Resolution of the IssuesThere is no dispute that van Heuven conducted meetingswith employees on three different dates in two sessions oneach date to accommodate the hours of work of the variousemployees. There is conflicting testimony as to whetherduring the course of said meetings van Heuven made state-ments which violated Section 8(a)(1) of the Act. Thus, aresolution of the issues herein requires a resolution of thecredibility of the witnesses and their conflicing testimony.Respondent sent to each employee on the "Excelsiorlist" a series of five letters (signed by van Heuven) whichare summarized as follows:The first, dated December 12, 1977, explained that theBoard would be conducting an election on January 16,1978, and the procedure to be followed; urged the employ-ees to vote; notified them that they could vote against theUnion even though they signed authorization membershipcards; expressed the opinions that "we do not need an out-side union interfering with our lives here" and that it "canonly be disadvantageous to you"; and explained that theFederal law "prohibits me [van Heuven] from discussingwith you any increases in wages and benefits while theelection is pending." The letter concluded with the "hope"that the employees would vote "NO" in the election.The second letter, dated December 16, 1977, containedthe title, "The Truth About Union Negotiations." It ex-plained that if the Union gets "519% of the votes" it will bethe employees' sole bargaining agent; that the Union couldinsist that all matters concerning wages, hours, and work-ing conditions "must go through the Union"; that it wouldbe a "cumbersome procedure"; that there would be no au-tomatic increases in wages or other benefits if the Unionwon the election, contrary to what the Union "may havepromised"; that, if the Union won, "all that means is thatwe have to bargain with it, and we will bargain in goodfaith as required by law"; that "it does not mean that wewould have to agree to anything"; that it was "not un-usual" for bargaining to take a long time and that until544 AIRPORT EXPRESS, INC.agreement or impasse was reached "we cannot lawfullygrant new wage increases" or benefits "on our own"; thatthe "Company has the right to bargain from scratch" and itcould not be assumed that "all the things you now enjoywill automatically be continued"; that unions "are primar-ily interested" in collecting union dues and "oftentimes"were willing to give up benefits of individuals for "suchthings as union shop, union security and union dues check-off clauses"; that he (van Heuven) would be "willing tobet" that the union shop or union-security clause "will beone of the most important union demands"; and that ifthere were such a clause, the employee would "get fired" ifhe refused or was unable to pay union dues. Again theletter ended with a message to "Vote No."The third letter, dated December 24, 1977, is entitled,"Have You Thought About Strikes?" The letter explainedthat, if the Union won, "all that happens is that we will sitdown and bargain with the Union." It further explainedthat if no agreement was reached the "Union could try toforce us to agree to its demands" by resorting to a strike. Itset forth some of the problems that might be caused by astrike, including the lack of unemployment insurance tostrikers, the right of the Company to hire permanent re-placements for them, the possibility of their being fined asunion members if they worked during a strike, and the lossof pay they would suffer when out on strike. Again, theletter concluded with a message to vote "No."The fourth letter, dated January 5, 1978, is entitled, "Ev-erything You Always Wanted to Know About This Union(But Were Afraid to Ask)." This letter contained dataabout the salaries, expenses, and allowances which officialsof the International and local received. Again, this letterended with the message to vote "No."The fifth letter, which is undated but which apparentlywas sent to employees after the fourth letter and prior tothe election, contains excerpts from the International'sconstitution and the Union's bylaws to illustrate "the manyduties YOU would OWE to it [the Union] as a union mem-ber." It also explains the legal difficulties involved if theemployees desired to rid themselves of the Union. Again,the letter concludes with a message to vote "No," and areminder that the employee had a right to vote no, no mat-ter what union document he may have signed.In the course of the hearing, General Counsel repre-sented that there was no contention that anything in theletters, per se, constituted a violation of the Act but arguedthat they should be considered in context with statementsallegedly made by van Heuven during his aforesaid meet-ings with employees. I am not persuaded that anything inthe letters can be found to have converted an otherwiselawful verbal statement by van Heuven into an unlawfulstatement. However, the letters have been considered notonly as background information but also because some ofthem were read to employees at certain of the meetings andhave some bearing on determining the credibility issues.Inasmuch as there were six sessions which were attendedby various employees and because of disparities in the tes-timony as to the dates and times of day of the sessionsattended by the witnesses, the record is something of amaze as to what occurred at each particular session. Never-theless, in an attempt to present an orderly summary of myfindings of fact, I set forth hereinbelow said findings asthey are related to each of the six sessions.As stated hereinabove, there are disparities in the testi-mony as to both the dates and times of the day when eachsession was held. Based upon credited testimony and thedates of above-described letters, I find that the first twosets of meetings were in the week commencing December19 and in the week commencing December 26, 1977, andthat on each of said dates the first session was in the earlypart of the morning and the second toward the end of themorning. There appears to be little dispute that the date ofthe third sessions was January 13, 1978 (the Friday beforethe election on January 16) and the two sessions were be-tween 5 and 7 p.m.D. First Session, First DateIt appears that the only witness called by the GeneralCounsel who testified to this session was David Lewis, anemployee. Lewis testified that van Heuven read from oneof the letters he sent to the employees and discussed it butcould not recall any statement van Heuven made. VanHeuven credibly testified that he read the December 16letter including the part to the effect that Respondent isobligated by law to bargain with the Union in good faith.Donald Clark, Jr., an employee, called as a witness by Re-spondent, testified that he was present at the meetingwhich Lewis attended on the first date. He corroboratedvan Heuven's testimony that van Heuven read the Decem-ber 16 letter. Both van Heuven and Clark credibly testified,in effect, that van Heuven made no statement which wouldsupport any of the allegations in the complaint of unfairlabor practices. Consequently, it is found that there was noviolation of the Act by Respondent during this session.E. Second Session, First DateFive witnesses, all employees, were called by GeneralCounsel who testified with respect to this session: RichardHawkes, Brent Yoshifuji, Thomas Laurinaitis, Terry Walk-er, and Jeffrey Brown.Hawkes testified that the first meeting he attended wasin the middle of December at 6 p.m. On direct examinationhe testified that van Heuven read from and discussed theletter dated December 12, and that he could not rememberany specific statements made at the meeting. On redirectexamination, however, after it was pointed out by me dur-ing cross-examination that Hawkes had not testified to anystatement that could be construed as being violative of theAct, Hawkes testified that van Heuven stated during thefirst meeting, "We don't need the Union in here and wecan work without it." Then, when it was apparent that hecould not remember any other statement, Hawkes wasasked by General Counsel if he remembered van Heuvenmaking any statement about what he would do with hisAlthough there is considerable confusion ,n their testimony as to thedate and time of the "first meeting" they attended, based upon an analysisof the testimony of the vanrous witnesses as :o who was present at the "firstmeeting" they attended, I am of the opinion that these five were all presentat this session545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness if the Union won, to which he responded, "Nothonestly. I could not tell you." Hawkes was then asked ifhe remembered any statements made "about closing thebusiness down," to which he responded that he remem-bered hearing statements about it but could not rememberin which of the three meetings he attended that he heard it.He further testified as to the statement he heard as follows:"He goes, 'I don't want the Union in here. We can workwithout it.' and he said, 'I'd close my business down andI'd sell it.'" After he was shown his pretrial statement hetestified that his recollection was refreshed and that theabove-quoted statements were made at the first meeting heattended.4Yoshifuji testified that the "first meeting" he attendedwas in the first or second week of December, and that itwas the second session of the day and was scheduled for Ia.m. He further testified that he believed both the Decem-ber 12 and 16 letters were read and discussed by van Heu-ven at the session he attended. After he indicated that hisrecollection was exhausted, he was asked by the GeneralCounsel if any questions were asked at the meeting, andYoshifuji testified that he asked van Heuven "if he canguarantee us a raise, and he replied, 'No, but we do deservebetter wages.' " Then, when his recollection appeared to beexhausted again, he was asked by the General Counsel ifanything was said on the subject of not continuing thebusiness, to which Yoshifuji replied, "He [van Heuven] didsay he would be forced to negotiate with the Union, butthat he would not sign a contract that called for $8.00 or$9.00 an hour."Laurinaitis testified that the "first meeting" he attendedwas in the first week in December in the "early afternoon"and that Hawkes and Yoshifuji were among those present.He testified that van Heuven made the statement, "If theUnion wins the election, I will have to bargain with theCompany Union." Laurinaitis was unable to rememberany other statement made by van Heuven.Walker testified that the "first meeting" he attended wasat I 11 a.m. but could not remember the approximate date,except that it was after he received the December 12 letterwhich van Heuven read. At first he testified that van Heu-ven made a statement to the effect that if the Union wonthe election he would not negotiate with it and that hewould not have to negotiate with it. Subsequently, he testi-fied that van Heuven stated, in addition, that "We cannegotiate for ourselves as a whole" and "I will shut downthe business."Brown testified that the "first meeting" he attended washeld at 10:30 a.m., approximately 4 days after he receivedthe December 12 letter. He further testified that van Heu-ven read the letter of December 12, that he did not remem-ber any questions being asked, that van Heuven stronglyurged a no vote, and that he stated employees could voteno even if they signed authorization cards. He rememberedno other statements that might have been made.Respondent called as witnesses to testify with respect tothis session: van Heuven, James Buhs, the dispatcher; and4It is noted that in his pretrial statement, he placed the date of the firstmeeting in "late November,." which he testified was incorrect because thedate of the first letter was December 12.Cathy Farrar, a clerical worker and wife of Michael Farrar,Respondent's general manager.Van Heuven testified that he read the letter of December16; that Yoshifuji asked a question about whether or whena wage increase could be expected; and that he answered,"That under the law at this time it is not possible for me todiscuss wages and benefits." Further, he categorically de-nied that he ever read any portion of the letter of Decem-ber 12 at the meeting of employees and denied all of theabove-summarized testimony of General Counsel's wit-nesses attributing statement to him which could be con-strued as violative of the Act. Both Buhs and Farrar sub-stantially corroborated van Heuven's testimony anddenials.The General Counsel's witnesses to this session were notconvincing, and, in contrast thereto, Respondent's witness-es were. Therefore, I credit the testimony of Respondent'switnesses. General Counsel's witnesses displayed poor rec-ollection and much of their testimony had to be elicited byleading questions or, in one instance, by refreshing the wit-ness' recollection by reference to his prehearing statement.More striking evidence of the unreliability of their testi-mony, however, is that there was little corroboration of thetestimony of one witness by that of another and that withregard to some elements they were contradictory.5Consequently, I find that the General Counsel failed toprove by a preponderance of the evidence any violation ofSection 8(a)(1) of the Act during this session.F. First Session, Second DateIt does not appear that any of the witnesses called byGeneral Counsel testified as to what occurred at this ses-sion. The record does not reveal any evidence of a viola-tion of the Act being committed at this session.G. Second Session, Second DateAlthough there is some confusion in their testimony asto the date and time of the "second meeting" they attend-ed, it appears that the following of General Counsel's wit-nesses testified to what occurred at this session: Hawkes,Yoshifuji, Laurinaitis, Walker, Lewis, and Brown.Hawkes testified that the "second meeting" he attendedwas held the "weekend before Christmas" at 6 p.m.6Hawkes first testified that he had received the letter of De-cember 24 prior to the meeting but subsequently changedhis testimony to that he had not. He further testified thatvan Heuven said "a couple of things like, 'We can work itout by ourselves. We do not need the Union' "; that Yoshi-fuji asked, "How much would we get?" and that van Heu-For example. Hawkes did not testif5to ans statement that van Ileuvenmade with regard to negotiating 'wih the Union: Yoshifuji testified that vanlleuven said he would be forced to negotiate with it; Laurnaitis testifiedthat van Heuven stated that he would have to bargain with "the Companyulnion"' Walker testified that van leuven stated he would not negotiatewith the Union: and Brown's testimony wis silent on the subject6 As indicated hereinabose, I am of the op nion. based upon creditedtestimon) and particula;rl) that a number of witnesses credibly testified thatthe letter of December 24 was read at tl',. meeting, that the date was be-tween Christmas and New Year's D[); Also based upon credited tesimony,.I am of the opinion that it ssias held at appronximatel II a m546 AIRPORT EXPRESS, INC.ven replied, "I can't say the amount, but it would be sub-stantial."Yoshifuji testified that the letter of December 24 wasread and discussed by van Heuven at the "second meeting"he (Yoshifuji) attended; that he believed he asked onequestion, whether "he Ivan Heuven] could bring in perma-nent replacements [ostensibly in the event of a strike]"; andthat van Heuven replied, "Yes. We could all be out of ajob." After Yoshifuji testified that his memory was ex-hausted as to any further statements van Heuven made, hewas asked by General Counsel whether there was any dis-cussion about layoffs. His answer thereto is as follows:A. Yes. I raised a question that if the Union wonthe election would there be layoffs?And he replied, "Yes. Some of you can expect to belaid off as we can't afford to pay the Union's highdemands. Our employer couldn't afford to pay theUnion's high wages if they asked for S8.00 or $9.00 anhour."Q. (By Ms. Spencer) Was there any discussion as towhat those wages would be, those Union wages?A. Well, no, there was no discussion on that.Laurinaitis testified that the "second meeting" he attend-ed was in the second week in December, about 2 p.m.; thatYoshifuji was among those present; that van Heuven reada letter that dealt with strikes (obviously the letter datedDecember 24); and that the "second meeting is very vagueto me." He was unable to remember any statements madeby van Heuven.Walker testified that the "second meeting" he attendedwas before Christmas, but he displayed and admitted verypoor recollection with respect to the meeting and testifiedthat he did not remember any statement made by van Heu-ven.Lewis testified that the "second meeting" he attendedwas held a few days before Christmas, but he also testifiedthat van Heuven read the letter dated December 24. Hefurther testified that all he remembered of what van Heu-ven said was that "if we did strike that he could replace uswith permanent replacements."Brown testified that the "second meeting" he attendedwas held "right before Christmas" in the morning. He fur-ther testified that van Heuven read portions of the letterdated December 24; that he (Brown) asked him "if wewould be permanently replaced if we had a strike"; andthat van Heuven responded "we could be permanently re-placed." After Brown testified that he remembered noother statements made by van Heuven, General Counselasked him if there was any question or discussion about"layoffs." He testified, in response, that he was "prettysure" that Lewis was present and asked a question regard-ing layoffs. Brown's testimony continues as follows:A. He [Lewis] asked if the Union won the electionwould certain drivers with lower seniority be laid off.Q. And do you remember how Mr. van Heuven an-swered that question?A. Yes, He said that we would not be able to affordeverybody-no, he said we would not be able to af-ford to pay everybody these high wages, referring toUnion wages.Q. Was that his complete answer to Mr. Lewis'question that you remember?A. That is as much as I remember of it.It is noted that while Lewis, who Brown testified asked thequestion which elicited the above-quoted statements attrib-uted to van Heuven, testified that all he remembered vanHeuven stating was a reference to replacement of strikers,Yoshifuji testified that he asked a question about layoffs,as above-noted, which elicited a somewhat similar responseby van Heuven.The only above testimony of General Counsel's witness-es which would support a finding of a violation of Section8(aXl) of the Act is the following:I. The testimony of Hawkes to the effect that no unionwas needed, that "we can work it out by ourselves." CathyFarrar. who credibly testified that she attended the meet-ing, and van Heuve i categorically denied that van Heuvenmade such a statement. It is noted that none of the otherabove-mentioned five witnesses called by General Counseltestified that van Heuven made such a statement at thissession. Moreover, Farrar and van Heuven were more con-vincing witnesses than Hawkes. Consequently, their saiddenials are credited.2. The testimony of Hawkes to the effect that, in answerto a question by Yoshifuji about an increase in wages, vanHeuven stated that it would be substantial. While Yoshifujitestified that he asked two questions during the session,neither was about wages. Hawkes was the only one of theabove-mentioned witnesses called by General Counsel totestify about this session who testified that van Heuvenmade such a statement. Van Heuven categorically deniedthat he made such a statement, and Farrar denied that hemade any promise of increased wages or benefits. More-over, van Heuven and Farrar were more convincing wit-nesses. Consequently, their denials are credited.3. The above-quoted testimony of Yoshifuji and Brownas to a statement by van Heuven with regard to layoffs. Itis noted that said testimony of each of the two witnesseswas elicited by a leading question after his recollection wasexhausted. It is further noted that none of the other fourabove-mentioned witnesses called by General Counsel tes-tified to such a statement by van Heuven. Both Farrar andvan Heuven denied that he made such a statement. Thelatter two were the more convincing witnesses as to thissession, and their denials are credited.Consequently, it is found that General Counsel failed toprove by a preponderance of the evidence that Respondentviolated Section 8(aX)() of the Act during this session.H. First Session, Third DateIt appears that the General Counsel presented no wit-nesses who testified with respect to this session. Van Heu-ven and employees James Buhs, Greg Cruickshank, andMike Cruickshank were witnesses called by Respondent totestify as to this session. It is noted that the two Cruick-shanks testified on behalf of General Counsel that theysigned valid authorization cards. It does not appear thatany of the testimony of said four witnesses would support a547 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding that Respondent violated the Act during this ses-sion.I. Second Session, Third DateThe following witnesses called by General Counsel testi-fied with respect to this session: Hawkes, Yoshifuji, Lauri-naitis, Walker, Lewis, and Brown.Hawkes testified as follows:Q. (By Ms. Spencer) And what happened at thislast meeting?A. He [van Heuven] discussed a few things. I reallydidn't pay attention to what he was discussing at thispoint, but at the end of the meeting he discussed thething that said-he did say "I will not negotiate a con-tract, I will not sign a contract. We do not need theUnion in here at Airport Express. And I don't wantanybody to tell me how to run my business." That iswhat he said at the end of the meeting.Yoshifuji also apparently attended this session. AlthoughYoshifuji testified that Hawkes was not present, he testifiedthat Mike Farrar, Jim Farrar, Brown, and Laurinaitis werepresent. Laurinaitis testified that both Hawkes and Yoshi-fuji were at the session he attended; and Hawkes testifiedthat Yoshifuji and Laurinaitis were present at the sessionhe attended. Therefore, I find that Yoshifuji was mistakenas to his testimony that Hawkes was not present at thesession he attended. Yoshifuji testified that the meeting"dealt with the history" of Respondent (as was testified to,without contradiction by other witnesses). Yoshifuji testi-fied further, "There were no questions or comments at thismeeting."Laurinaitis testified that the "third meeting" he attendedwas "the Friday before Christmas weekend"; that he couldnot remember when it was held with relation to the elec-tion; and that it was in the afternoon about "two and threeo'clock." It is apparent, however, from his testimony as towho was present (and the testimony of those who werepresent) that he must have attended this session, i.e., thesecond session on January 13. Laurinaitis testified that vanHeuven stated that he would not "negotiate with theUnion," would "fight it all the say" and "would ratherclose the doors than go Union."Walker testified that he attended the third meeting; thatYoshifuji, Mike Farrar, Jan Farrar, and Hawkes were pres-ent; that van Heuven talked about "the history of AirportExpress"; and that no statement made by van Heuven"stands out" in his memory.Lewis testified that he attended the second session onJanuary 13 and that Walker and Hawkes were among theemployees present. Further, Lewis testified that after vanHeuven related the history of Respondent, "he said that hewould not have anybody telling him how to run his busi-ness ... that he would not negotiate with the Union, and..would not pay Union wages."Brown testified that, after van Heuven related a historyof Respondent, he asked if the employees had read hisletter dated January 5, 1978 (citing the amounts of moneyreceived by union officials) and indicated he did not ap-prove of the high wages union officials were paid. Brownfurther testified that after van Heuven "said that the Com-pany and the Union could never agree, he said that hewould not negotiate with the Union."Although Mark and Greg Cruickshank testified thatthey attended a meeting on January 13, 1978, at whichboth of them were present as well as Lewis (according tothe testimony of both) and also Hawkes (according toGreg's testimony), I credit the testimony of Lewis andHawkes as to who was present at the session they attendedand infer therefrom that they (Hawkes and Lewis) attend-ed the second session.7The only witnesses who testified on behalf of Respon-dent with respect to this session (the second on January 13)were van Heuven and Michael Farrar, Respondent's gener-al manager. Van Heuven categorically denied the above-quoted or summarized testimony of Hawkes, Laurinaitis,Lewis, and Brown as to statements made by van Heuven.Farrar, in effect, corroborated van Heuven's denials of thefour said witnesses.Although there were variations in the testimony ofHawkes, Laurinaitis, Lewis, and Brown, all four testified tothe effect that van Heuven stated at the "third meeting"they attended that Respondent would not negotiate a con-tract with the Union. Although Yoshifuji testified thatthere were no questions or comments at this meeting, I donot credit his testimony, since the record reveals that hisrecollection was poor and confused. Also, even though theother of General Counsel's witnesses, Walker, testified thatno statement made by van Heuven stands out in his mem-ory, I find that Hawkes, Laurinaitis, Lewis, and Brownwere convincing witnesses with respect to this sessions(particularly Hawkes and Brown as to their version of whatvan Heuven stated) and more convincing than van Heuvenand Farrar.Therefore, I find that Respondent violated Section8(aX)() of the Act by indicating to the employees that hewould not reach an agreement with the Union, thus creat-ing the impression that it would be futile for them to sup-port the Union.J. Re The Objections to the ElectionFollowing are the four objections to the election filed bythe Union-Petitioner which are required to be resolved inthis proceeding:I. During the election campaign the Employer threat-ened employees that the business would be shut down ifPetitioner won the election.2. During the election campaign the Employer informedemployees that he would not negotiate with Petitioner if itwere selected as the representative of the employees.7As noted hereinabove, I found that the Cruickshanks attended the firstsession on January 13. It is noted that both Cruickshanks testified that theywere at the session which Buhs attended; and that, according to MichaelFarrar's testimony, he attended the second session on January 13, Buhs,whom he appelled as dispatcher, attended the first session, and Hawkes wasamong those present at the second session. Buhs testified that he attendedthe first session.8 Except I do not credit the testimony of Launnaitis that van Heuvenstated he "would rather close the doors than go Union." There is no corrob-oration of this portion of his testimony, and that aspect thereof was notconvincing.548 AIRPORT EXPRESS, INC.3. During the election campaign the Employer informedemployees that he would negotiate only with a companyunion.5. The Employer made promises of wage increases andother benefits if the employees would defeat the Union inthe election.Since the above-quoted objections coincide with certainof the allegations in the complaint, counsel for the Union-Petitioner represented that it would rely on the evidenceintroduced by the General Counsel and offered no addi-tional evidence. Therefore, the findings of fact hereinabovewill be considered to determine which, if any, of the aboveobjections were sustained.Re Objection No. 1. Inasmuch as there is no creditedevidence which would support this objection, it should beoverruled.Re Objection No. 2. The findings as to statements madeby van Heuven during the second session on January 13,1978, appear to support this objection. Therefore, it shouldbe sustained.Re Objection No. 3. Inasmuch as the testimony whichwould appear to relate to this objection has not beencredited, this objection should be overruled. It is noted thatthe only allegation in the complaint which can be consid-ered similar to this objection is in paragraph VI(e), and inhis brief General Counsel concedes that the evidence ad-duced does not support said allegation. As stated herein-above, I concur with General Counsel's said appraisal ofthe record.Re Objection No. 5. Inasmuch as there is no creditedevidence which would support this objection, it should beoverruled.In view of the recommended ruling with respect to Ob-jection No. 2, it is further recommended that the results ofthe election held on January 16, 1978, be set aside and thata new election be conducted at a time and date deemed tobe appropriate.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe unfair labor practice of the Respondent set forth insection II1, above, occurring in connection with its opera-tions set forth in section I, above, has a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tends to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYIt will be recommended that the Respondent be orderedto cease and desist from engaging in the unfair labor prac-tice found herein and take affirmative action, as providedin the recommended Order below, designed to effectuatethe policies of the Act.It is noted that the General Counsel has urged that anappropriate remedy herein would be to require Respondentto bargain in good faith with the Union in accordance withdoctrine and guidelines set forth in N.L.R.B. v. GisselPacking Co., Inc., 395 U.S. 575 (1969). 1 am of the opinionthat the sole unfair labor practice found herein does notwarrant imposing the so-called Gissel remedy sought by theGeneral Counsel.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make the fol-lowing:CONCLUSIONS OF LAW1. The Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regularly scheduled part-time driv-ers, dispatchers, and clerical employees employed by Re-spondent at its 206 Utah Street, South San Francisco, Cali-fornia facility, excluding all other employees, guards, andsupervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. During all times material herein the Union has hadvalid authorization cards from a majority of the employeesin the above-described bargaining unit.5. Respondent violated Section 8(aXl1) of the Act by in-dicating to employees on January 13, 1978, that it wouldnot reach an agreement with the Union even though theUnion should win the election.6. The General Counsel has failed to prove by a prepon-derance of the evidence that Respondent violated Section8(aX1) of the Act by the conduct alleged in paragraphVl(a), (c), (d), and (e) of the complaint, and with respect tothe dates other than January 13, 1978, alleged in paragraphVl(b).Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER9The Respondent, Airport Express, Inc., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Indicating to employees that it would be futile forthem to support Auto Truck Drivers Union Local No. 85,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, because it wouldnot reach an agreement with the Union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.549 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Post at its place of business in South San Francisco,California, copies of the attached notice marked "Appen-dix." 10 Copies of said notice, on forms to be furnished bythe Regional Director for Region 20, shall, after being dulysigned by an authorized representative of Respondent, beposted by Respondent immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.All allegations of unfair labor practices in the complaintother than the one found hereinabove to have been provedare hereby dismissed.10 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOI indicate to employees that it would befutile for them to support Auto Truck Drivers UnionLocal No. 85, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, because we would not reach an agreementwith said Union.WE WILL NOT in any like or related manner interferewith, restrain or coerce employees in the exercise oftheir rights under Section 7 of the Act.WE WILL bargain with the aforesaid Union in goodfaith, in the event it is certified by the National LaborRelations Board as the exclusive bargaining represen-tative of our employees.AIRPORT EXPRESS. INC.550